Citation Nr: 0125703	
Decision Date: 10/31/01    Archive Date: 11/05/01

DOCKET NO.  98-17 666A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral 
cataracts.

2.  Entitlement to service connection for post-traumatic 
stress disorder.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from December 27, 1990 to 
March 19, 1991, with 2 years, 7 months, and 14 days of prior 
inactive service.  Her DD214 form shows one month and 27 days 
of foreign service.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of April 1998 and February 1999 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

In July 1999, a hearing was held in Los Angeles, California, 
before the undersigned member of the Board, who was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102 (West 1991 & Supp. 
2001).

This case was previously before the Board in February 2000, 
at which time the issues of service connection for bilateral 
cataracts and post-traumatic stress disorder were remanded 
for additional development.  The case is now, once more, 
before the Board for appellate review.  However, for reasons 
which will become apparent, the issue of entitlement to 
service connection for bilateral cataracts will be the 
subject of the REMAND portion of this decision.


FINDING OF FACT

The veteran does not currently suffer from, nor does the 
evidentiary record support a diagnosis of, post-traumatic 
stress disorder.


CONCLUSION OF LAW

A chronic post-traumatic stress disorder was not incurred in 
or aggravated by active wartime service.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 2001), Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001); 38 C.F.R. § 3.304(f) (2001), 
66 Fed. Reg. 45,620 (August 29, 2001) (to be codified at 
sections including 38 C.F.R. §§ 3.102, 3.159 and 3.326).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Information currently on file is to the effect that the 
veteran served as a practical nurse in support of Operation 
Desert Storm/Shield.  Awards and commendations given the 
veteran include the Army Service Ribbon and the National 
Defense Service Medal, as well as the Southwest Asia Medal 
with "2" Device.

Service medical records are negative for history, complaints, 
or abnormal findings indicative of the presence of a post-
traumatic stress disorder.  At the time of a demobilization 
medical examination in March 1991, there was no indication 
that the veteran suffered from a psychiatric disorder of any 
kind.

A VA Supplemental Defined Data Base dated in September 1997 
was significant for a clinical impression of anxiety 
reaction, rule out panic attacks.

During the course of VA outpatient treatment in mid-October 
1997, it was noted that the veteran suffered from panic 
attacks when in crowds, and when traveling long distances.  
Reportedly, these "panic attacks" were characterized by a 
tightness in the veteran's head, as well as sweating, and a 
feeling that her ears were "plugged up."  Additionally noted 
was that, during these "panic attacks," other persons voices 
were somewhat magnified.

When seen by VA outpatient psychiatry service slightly more 
than one week later, the veteran complained of constant 
headaches, as well as sleep disturbance consisting of "broken 
sleep" for several years following the Persian Gulf War.  
Reportedly, the veteran had spent three months in 1991 "at 
the war."  The veteran described her wartime experiences as 
the "most terrible and searing time of her life."  According 
to the veteran, during this period, she functioned as a 
nurse, taking care of other soldiers.  The veteran gave no 
history of previous psychiatric treatment or 
hospitalizations.  She stated that, for the past 12 years, 
she had been functioning as a pediatric nurse, but had been 
laid off for approximately three months.  According to the 
veteran, she currently took care of two adopted daughters.

On mental status examination, the veteran was oriented and 
coherent.  She did not appear to be anxious, but was somewhat 
depressed.  There was no evidence of delusions or 
hallucinations, though the veteran described nightmares, and 
awakening "scared."  Judgment and insight were described as 
"present."  The pertinent diagnosis was anxiety/depression, 
rule out post-traumatic stress disorder.

During the course of VA outpatient treatment in mid-January 
1998, it was noted that the veteran had received diagnoses of 
anxiety and depression, as well as "rule out" post-traumatic 
stress disorder.

When seen by VA outpatient psychiatry service in early 
February 1998, the veteran stated that she did not feel well, 
and that she continued to experience sleep disturbance and 
occasional nightmares.  According to the veteran, she was 
currently working full time, though at times, she experienced 
an "easy irritability," with some difficulty in functioning 
as she had in prior times.  When questioned, the veteran 
stated that she had experienced occasional panic attacks, 
especially when driving.

On mental status examination, the veteran was oriented, 
coherent, relevant, and in good contact, though somewhat 
depressed.  There was no evidence of suicidal or homicidal 
ideation, though the veteran noted occasional panic attacks 
and nightmares.  At the time of evaluation, there was no 
evidence of either delusions or hallucinations.  The 
pertinent diagnosis was post-traumatic stress disorder; 
anxiety and depression.

Slightly more than three weeks later, the veteran was seen in 
a VA outpatient clinic for an unrelated medical problem.  At 
the time of evaluation, there was noted a positive history of 
anxiety and panic attacks.

In early January 1999, a VA psychological examination was 
accomplished.  At the time of examination, the veteran stated 
that, from January to March 1991, she was in the Persian Gulf 
serving as a patient care specialist.  According to the 
veteran, this consisted of being an LVN in a field hospital 
treating American servicemen in a "MASH-ER type situation."  
When questioned, the veteran denied that this work situation 
was traumatic, explaining that the patients she saw were not 
wounded, and were mostly treated "for superficial things."

When questioned regarding her stressors, the veteran noted 
"being on the airplane going over to (the Persian Gulf) like 
20 hours."  Reportedly, the veteran was in the plane when the 
war started, with the result that the plane was unable to 
land, "because there were like fires on the ground."  The 
veteran additionally noted that, while in the Persian Gulf, 
there was a time when she had to put on a gas mask, and even 
sleep with it on, leading to a feeling of being "closed up."

The veteran stated that she currently "really had a problem" 
with being closed up, and that, as a result, she could not go 
on airplanes, or into places where she felt "closed in."  
When questioned, the veteran stated that she experienced an 
"anxiety attack thing," which bothered her because it limited 
where she could go and what she could do.  The veteran 
further stated that she awakened every two hours at night 
with sweats, which hindered her at work, and affected how she 
felt at home.

On mental status examination, the veteran was alert and well 
oriented, with normal speech, and no evidence of 
hallucinations.  When questioned regarding her mood, she 
stated that, as a result of her anxiety, she was "always on 
edge," as if something were going to happen, and as a result, 
frequently became slightly depressed for a few hours.  
According to the veteran, this usually occurred at night, 
when it was time to go to sleep, and was in part the result 
of her knowledge that she was "not going to sleep all night."  
With regard to the veteran's manner or attitude, she appeared 
mildly guarded, with her arms folded across her chest.  The 
veteran's manner suggested a mild degree of depressed anger.  
Reportedly, her temper was somewhat "short," characterized by 
verbal outbursts of anger.  When questioned, the veteran 
denied suicidal or homicidal thoughts, as well as any intent 
or plan.

Regarding the veteran's MMPI 2 results, it was noted that her 
profile was not valid, but rather suggestive of a distortion 
of item-responding in order to manipulate what others thought 
of her.  Other scores were associated with a denial of minor 
flaws, naïve self views, deception regarding various motives 
or adjustment, and certain personality problems.  The 
veteran's Schlenger post-traumatic stress disorder scale was 
elevated, with a T-score of 70, and a Keene T-score of 60.

In response to the question whether the veteran fully met the 
criteria for a diagnosis of post-traumatic stress disorder, 
the examiner responded "no."  More specifically, neither the 
results of the veteran's clinical interview, nor her 
psychological testing, were fully congruent with a diagnosis 
of post-traumatic stress disorder.  The examiner reiterated 
that the veteran's clinical picture was "not fully congruent 
with (a) diagnosis of post-traumatic stress disorder."  This 
is to say that the veteran failed to describe a qualifying 
stressor.  Rather, she described the onset of her "feeling 
stress and strained, and having headaches" as occurring in 
1993, coincident with the adoption of her second daughter.  
In the opinion of the examiner, that 1993 date coincided with 
the veteran's increasing responsibilities as a single parent.  
While the veteran denied that being a single parent was a 
source of stress for her, in the opinion of the examiner, the 
life of most single working parents with young children 
involved some degree of "inevitable stress and strain."  The 
pertinent diagnosis noted was adjustment disorder with 
anxiety.

Analysis

The veteran in this case seeks service connection for post-
traumatic stress disorder.  In that regard, service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2001).  Effective March 7, 1997, service connection for 
post-traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an inservice stressor; and credible 
supporting evidence that a claimed inservice stressor 
actually occurred.  However, if the claimed stressor is not 
combat related, the veteran's lay testimony regarding the 
inservice stressor is insufficient, standing alone, to 
establish service connection, and must be corroborated by 
credible evidence.  Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996); Duran v. Brown, 6 Vet. App. 283, 289 (1994).

In the present case, service medical records are negative for 
history, complaints, or abnormal findings indicative of the 
presence of a post-traumatic stress disorder.  In point of 
fact, the earliest clinical indication of the presence of a 
psychiatric disorder of any kind is revealed by VA records 
dated in 1997, six years following the veteran's discharge 
from service, at which time she received diagnoses of 
anxiety/depression and "panic attacks" as well as "rule out 
post-traumatic stress disorder."

The Board acknowledges that, as late as February 1998, the 
veteran received a diagnosis of "post-traumatic stress 
disorder; anxiety and depression."  However, this diagnosis 
was rendered during the course of VA outpatient treatment, 
and did not, apparently, involve a review of the veteran's 
file.

In contrast, at the time of a VA psychological evaluation in 
early January 1999, the veteran's claims folder was 
available, and reviewed.  When questioned regarding her 
service in the Persian Gulf, the veteran herself admitted 
that her "work situation" was not traumatic, and that the 
patients she saw were not wounded, but only treated for 
"superficial things."  In the opinion of the examiner, the 
veteran did not meet the criteria for a diagnosis of post-
traumatic stress disorder.  More specifically, neither the 
results of the veteran's clinical review nor her 
psychological testing were fully congruent with that 
diagnosis.  In the opinion of the examiner, the veteran 
failed to describe a qualifying stressor.  Rather, her 
symptoms of "stress and strain" were coincident with her 
having adopted a second child, and her responsibilities as a 
single parent.  The pertinent diagnosis noted was of an 
adjustment disorder with anxiety, and not post-traumatic 
stress disorder.

Based on the aforementioned, the Boards is compelled to 
conclude that the veteran does not, in fact, currently suffer 
from a post-traumatic stress disorder of service origin.  
Accordingly, her claim must be denied.

In reaching this determination, the Board has given due 
consideration to the provisions of the recently-passed 
Veterans Claims Assistance Act of 2000 [Public Law No. 106-
475, 114 Stat. 2096 (2000)], and it's implementing 
regulations, as those provisions impact upon the adjudication 
of the veteran's current claim.  However, following a 
thorough review of the record, the Board is satisfied that 
the VA has met its "duty to assist" the veteran in the 
development of all facts pertinent to her claim.  This is to 
say that the VA has made all reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate her 
claim, including the scheduling of a VA examination, and the 
obtaining of a medical opinion.  Under such circumstances, no 
further assistance to the veteran is required in order to 
comply with the "notice" and "duty to assist" provisions 
mandated by the aforementioned legislation.


ORDER

Service connection for post-traumatic stress disorder is 
denied.


REMAND

In addition to the above, the veteran in this case seeks 
service connection for bilateral cataracts.  Initially, the 
veteran argued that her bilateral cataracts had their origin 
during her period of active service in the Persian Gulf.  
However, during the course of a hearing before the 
undersigned member of the Board in July 1999, the veteran 
modified her contentions, arguing that only her right eye 
cataract had its origin during that period of service, and 
that her left eye cataract preexisted service, but was 
aggravated during service in the Persian Gulf.

The Board notes that, at the time of a VA ophthalmologic 
examination in January 1999, the examiner stated that, in his 
opinion, it was "considerably less likely than not" that the 
veteran's cataracts bore any nexus or causal relationship to 
"exposure issues" (i.e., oil well fire, smoke, ash, etc.) 
stemming from her military service in the Persian Gulf.  
However, no opinion was offered as to whether, to the extent 
the veteran's cataracts preexisted her active service, they 
underwent a permanent increase in severity during that period 
of service.  Such an opinion is arguably vital to a proper 
adjudication of the veteran's current claim.

As noted above, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2001), was signed into law.  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  To implement the provisions 
of the law, the VA promulgated regulations published at 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Specifically, it 
requires the VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence not previously provided to the Secretary that 
is necessary to substantiate the claim.  As part of this 
notice, the VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant, and which 
part, if any, the VA will attempt to obtain on behalf of the 
claimant.

In light of the aforementioned, and because of the change in 
law brought about by the VCAA, a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  Accordingly, the case 
is REMANDED to the RO for the following actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to October 1999, the date of 
the most recent pertinent evidence of 
record, should be obtained and 
incorporated in the claims folder.  The 
veteran should be requested to sign the 
necessary authorization for release of 
any private medical records to the VA.

2.  The veteran should then be afforded 
an additional VA ophthalmologic 
examination, preferably by the same VA 
ophthalmologist who conducted the 
veteran's January 1999 eye examination.  
All pertinent symptomatology and findings 
should be reported in detail.  The claims 
file and a separate copy of this REMAND 
must be made available to and reviewed by 
the examiner prior to conduction and 
completion of the examination.  Following 
completion of the examination, the 
examiner should specifically comment as 
to the following questions.  In 
formulating a response, the examiner 
should preface the answer with any 
highlighted standard of proof and 
identify the question being answered by 
the corresponding Roman numeral.

I.  Whether it is indisputable that 
one or both of the veteran's 
cataracts preexisted her period of 
service in the Persian Gulf?

II.  If so, is it at least as likely 
as not that there was an increase in 
severity during service of a 
preexisting cataract of either eye?  
(Note:  A temporary worsening of 
symptoms does not constitute an 
increase in severity of the 
underlying disability.)

III.  If an increase in severity of 
the underlying condition occurred in 
service, is it indisputable that any 
such increase in either eye was due 
to the natural progress of the 
disability?

IV.  If the cataract in either eye 
did not clearly and unmistakable 
preexist service, is it at least as 
likely as not that the cataract in 
each eye had its onset during 
military service?

V.  If the physician disagrees with 
any opinion of record, it would be 
helpful if the reasons are 
discussed.

3.  The RO should then review the claims 
file, and ensure that all notification 
and development action required by this 
remand, and by the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, and its implementing 
regulations, is completed.  If not, 
corrective action should be taken.

4.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for a response.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until so notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals





 



